223 F.2d 264
Gene Rudolph MABREY, Appellant,v.UNITED STATES of America, Appellee.
No. 12150.
United States Court of Appeals Sixth Circuit.
April 21, 1955.

Victor F. Schmidt, Columbus, Ohio, Hayden C. Covington, Brooklyn, N.Y., for appellant.
Fred Elledge, Jr., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit judges.
PER CURIAM.


1
The above cause coming on to be heard upon the briefs of the parties, and after hearing counsel in open court and being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and the same is hereby reversed upon the authority of Gonzales v. United States, 348 U.S. 407, 75 S.Ct. 409.